PER CURIAM.
The various writings and documents filed in the office of the Clerk of this court, the document styled “Brief and Summary of Errors” received and filed by the Clerk on September 2, 1944, and the documents certified by the Clerk of the United States District Court for the Southern District *238of Ohio, Eastern Division, which was filed in the office, of the Clerk of this court on September 19, 1944, all relating to .the application of Harvey Steldt for a writ of habeas corpus, have been duly considered; and waiving all defects in procedure and appeal, it appears that the petitioner Harvey Steldt, who was convicted and sentenced in a Court of Common Pleas for the State of Ohio, has not appealed to the state Supreme Court and has not exhausted his remedies under state law.
Accordingly, the order of the United State's District Court denying the petition of Harvey Steldt for the issuance of a writ of habeas cprpus entered April 26, 1944, is affirmed.